UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of November 2011 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec City, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Independent Auditor's Report Consolidated Balance Sheet Consolidated Statements of Earnings Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Income Consolidated Statements of Retained Earnings and Contributed Surplus Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Cover Letter Notice of Annual Meeting of Shareholders Form of Proxy Management Proxy Circular Table of Contents In November 2011, EXFO Inc., a Canadian corporation, issued its annual audited financial statements and management’s discussion and analysis thereof for its fiscal year ended August31,2011. At the same time, it also issued a cover letter, its notice of its annual shareholders’ meeting, its form of proxy and its management proxy circular. This report of Form 6-K sets forth said documents. The Form 6-K containing the Corporation’s annual audited financial statements andmanagement’s discussion and analysis for its fiscal year ended August 31, 2011, a cover letter, its notice of annual shareholders’ meeting, its form of proxy and its management proxy circular are hereby incorporated as documents by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 128 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: November 23, 2011 Page 2 of 128 Table of Contents Independent Auditor's Report To the Shareholders of EXFO Inc. We have completed integrated audits of EXFO Inc. and its subsidiaries' 2011, 2010 and 2009 consolidated financial statements and their internal control over financial reporting as at August31, 2011. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of EXFO Inc. and its subsidiaries, which comprise the consolidated balance sheets as at August 31, 2011 and August31, 2010 and the consolidated statement of accumulated other comprehensive income for each of the two years in the period ended August 31, 2011, and the consolidated statements of earnings, comprehensive income (loss), retained earnings and contributed surplus and cash flows for each of the three years in the period ended August 31, 2011, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards also require that we comply with ethical requirements. Page 3 of 128 Table of Contents An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of EXFO Inc. and its subsidiaries as at August 31, 2011 and August 31, 2010 and the results of their operations and cash flows for each of the three years in the period ended August 31, 2011 in accordance with Canadian generally accepted accounting principles. Report on internal control over financial reporting We have also audited EXFO Inc. and its subsidiaries' internal control over financial reporting as at August 31, 2011, based on criteria established in Internal Control - Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management's responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management's Report on Internal Control over Financial Reporting. Auditor's responsibility Our responsibility is to express an opinion on the company's internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. Page 4 of 128 Table of Contents We believe that our audit provides a reasonable basis for our opinion on the company's internal control over financial reporting. Definition of internal control over financial reporting A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, EXFO Inc. and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as at August31,2011 based on criteria established in Internal Control – Integrated Framework, issued by COSO. /s/ PricewaterhouseCoopers LLP 1 Quebec City, Quebec, Canada October 11, 2011, except Note 16 (e) which is as of November 7, 2011 1 Chartered accountant auditor permit No. 18144 Page 5 of 128 Table of Contents EXFO Inc. Consolidated Balance Sheets (in thousands of US dollars) As at August 31, Assets Current assets Cash $ $ Short-term investments (note 7) Accounts receivable (note 7) Trade Other Income taxes and tax credits recoverable Inventories (note 8) Prepaid expenses Future income taxes (note 19) Current assets held for sale (note 4) – Tax credits recoverable Forward exchange contracts (note 7) – Property, plant and equipment (note 9) Intangible assets (note 10) Goodwill (notes 3, 5 and 10) Future income taxes (note 19) Long-term assets held for sale (note 4) – $ $ Liabilities Current liabilities Bank loan $ $ – Accounts payable and accrued liabilities (note 12) Income taxes payable Current portion of long-term debt (note 13) Deferred revenue Current liabilities related to assets held for sale (note 4) – Deferred revenue Long-term debt (note 13) Other liabilities Future income taxes (note 19) – Long-term liabilities related to assets held for sale (note 4) – Commitments (note 14) Contingency (note 15) Shareholders’ equity Share capital (note 16) Contributed surplus Retained earnings Accumulated other comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. On behalf of the Board /s/ Germain Lamonde /s/ Guy Marier GERMAIN LAMONDE GUY MARIER Chairman, President and CEO Chairman, Audit Committee Page 6 of 128 Table of Contents EXFO Inc. Consolidated Statements of Earnings (in thousands of US dollars, except share and per share data) Years ended August 31, Sales (note 21) $ $ $ Cost of sales (1,2) (note 8) Gross margin Operating expenses Selling and administrative (1) Net research and development (1) (note 18) Amortization of property, plant and equipment Amortization of intangible assets Restructuring charges (note 5) – – Impairment of goodwill (note 5) – – Total operating expenses Earnings (loss) from operations ) Interest and other income (expenses) ) Foreign exchange gain (loss) ) ) Earnings (loss) before income taxes(note 19) ) Income taxes (note 19) Net earnings (loss) from continuing operations ) Net earnings from discontinued operations (note 4) Net earnings (loss) for the year $ $ $ ) Basic net earnings (loss) from continuing operations pershare $ $ $ ) Diluted net earnings (loss) from continuing operations pershare $ $ $ ) Basic net earnings (loss) per share $ $ $ ) Diluted net earnings (loss) per share $ $ $ ) Basic weighted average number of shares outstanding(000’s) Diluted weighted average number of shares outstanding(000’s) (note 20) (1)Stock-based compensation costs included in: Cost of sales $ $ $ Selling and administrative $ $ $ Net research and development $ $ $ Net earnings from discontinued operations $ $ $ (2)The cost of sales is exclusive of amortization, shown separately. Page 7 of 128 Table of Contents EXFO Inc. Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Income (in thousands of US dollars) Comprehensive income (loss) Years ended August 31, Net earnings (loss) for the year $ $ $ ) Foreign currency translation adjustment ) Changes in unrealized losses on short-term investments 2 – 22 Unrealized gains (losses) on forward exchange contracts ) Reclassification of realized (gains) losses on forward exchange contracts in net earnings (loss) ) ) Future income tax effect of the above items ) 24 ) Comprehensive income (loss) $ $ $ ) Accumulated other comprehensive income Years ended August 31, Foreign currency translation adjustment Cumulative effect of prior years $ $ Current year Unrealized gains on forward exchange contracts Cumulative effect of prior years Current year, net of realized gains and future income taxes ) Unrealized losses on short-term investments Cumulative effect of prior years (2
